UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1952


YONG FENG ZHU; LING WENG,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 10, 2011               Decided:   March 18, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioners. Tony West, Assistant Attorney General,
Jennifer L. Lightbody, Senior Litigation Counsel, Rosanne M.
Perry,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Yong Feng Zhu and Ling Weng, natives and citizens of

the People’s Republic of China, petition for review an order of

the    Board    of        Immigration      Appeals       (“Board”)          dismissing        their

appeal    from        the        immigration          judge’s       order       denying       their

applications          for        asylum,         withholding             from    removal        and

withholding under the Convention Against Torture (“CAT”).

               The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                      8 U.S.C.

§   1158(a)     (2006).           The    INA      defines       a    refugee     as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                    8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves        the        infliction          or    threat      of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                      Qiao Hua Li v. Gonzales, 405

F.3d   171,     177       (4th    Cir.   2005)        (internal          quotation    marks     and

citations omitted).               An individual who has been forced to submit

to an abortion or sterilization procedure is “deemed to have

been persecuted on account of political opinion, and a person

who has a well founded fear that he or she will be forced to

undergo   such        a    procedure       or    subject     to      persecution       for     such

failure, refusal, or resistance shall be deemed to have a well

                                                  2
founded fear of persecution on account of political opinion.”                                          8

U.S.C. § 1101(a)(42) (2006).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see         8   C.F.R.       §    1208.13(a)        (2010),       and    can   establish

refugee status based on past persecution in his native country

on account of a protected ground.                              8 C.F.R. § 1208.13(b)(1)

(2010).       Without            regard       to   past       persecution,         an    alien       can

establish         a       well-founded         fear     of     persecution          based       on     a

protected ground.                Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir.   2004).             The    well-founded          fear    standard       contains      both       a

subjective and an objective component.                                The objective element

requires a showing of specific, concrete facts that would lead a

reasonable        person         in    like    circumstances          to    fear    persecution.

Gandziami-Mickhou               v.    Gonzales,        445     F.3d    351,       353    (4th    Cir.

2006).        “The         subjective         component        can     be    met    through          the

presentation              of     candid,       credible,         and        sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some       basis         in    the   reality     of     the    circumstances         and       be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                         Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

              A       determination           regarding       eligibility         for    asylum       or

withholding of removal is affirmed if supported by substantial

                                                   3
evidence on the record considered as a whole.                    INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.               8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                      Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).        When both the Board and the immigration

judge issue decisions in an immigration case, this court will

review both decisions.       Kourouma v. Holder, 588 F.3d 234, 239-40

(4th Cir. 2009).

            An applicant’s credible testimony “may be sufficient

to    sustain    his     burden     of   proof      without     corroboration.”

Marynenka v. Holder, 592 F.3d 594, 601 (4th Cir. 2010) (internal

quotation      marks    omitted).            “However,   even    for   credible

testimony, corroboration may be required when it is reasonable

to expect such proof and there is no reasonable explanation for

its absence.”        Chen Lin-Jian v. Gonzales, 489 F.3d 182, 191-92

(4th Cir. 2007).

            “Regardless of [China’s] policy generally prohibiting

the birth of additional children following the birth of a son,

to be eligible for [asylum] relief the respondent must also meet

her   burden    of     demonstrating     a     reasonable     possibility     that

                                         4
Chinese Government officials would enforce the family planning

policy    against     her      through    means      constituting         persecution.”

Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 211 (BIA 2010).

The   applicant     must       show   that       there   is    a   government      policy

implicated by the births at issue, that the births in question

are   a   violation       of   that    policy      and   there      is    a     reasonable

possibility that government officials would enforce the policy

against the petitioner through means constituting persecution.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 142-43 (2d Cir.

2008).

            We    conclude      that     substantial      evidence        supports    the

Board’s decision.         There was no error with the Board’s citations

to Matter of H-L-H-, Matter of J-W-S-, 24 I. & N. Dec. 185 (BIA

2007) or Matter of T-Z-, 24 I. & N. Dec. 163 (BIA 2007).                               We

further    conclude       substantial        evidence         supports    the     Board’s

finding    that     the     Petitioners      failed      to     show     that    economic

sanctions may rise to the level of persecution.                        In addition, we

conclude that the Board properly reviewed the evidence and did

not fail to give consideration to any favorable evidence cited

by the Petitioners in their administrative brief.                             See En Hui

Huang v. Attorney Gen., 620 F.3d 372, 388 (3d Cir. 2010) (“While

we are not suggesting that the [Board] must discuss every piece

of evidence mentioned by an asylum applicant, it may not ignore

evidence favorable to the alien, particularly when, as here, the

                                             5
alien’s     administrative        brief        expressly        calls    the    [Board’s]

attention to it.”); Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d

Cir. 2006) (The court rejected the idea that the Board “must

expressly parse or refute on the record each individual argument

or piece of evidence offered by the petitioner.”).                                  We also

conclude     that   the       cases    cited        by   the    Petitioners         for    the

proposition that similar petitions have been granted by other

courts are clearly distinguishable.

            Because      we    conclude        that      the   evidence       was    not    so

compelling    as    to    lead    to     the       conclusion    that    no    reasonable

factfinder could fail to find the requisite fear of persecution,

we deny the petition for review. *                  We dispense with oral because

the facts and legal contentions are adequately presented in the

materials    before      the     court    and       argument     would    not       aid    the

decisional process.

                                                                        PETITION DENIED




     *
       The Petitioners do not challenge the denial of relief
under the CAT. Accordingly, review is waived. See Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that
failure to raise a challenge in an opening brief results in
abandonment of that challenge); Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                               6